DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on August 8, 2022.  These drawings are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
 	The added description of the “top portion” of the rim protector forming the boundary between the reinforcing cord outside and inside in the tire radial direction is only supported by the original disclosure in the particular embodiment of Fig. 2 having the at least one carcass ply in addition to the reinforcing cords and having the rim protector tapering to an outermost point which is the “top portion” of the rim protector.
 	One way to overcome this rejection would be to rewrite claim 1 as -- 
(Currently Amended) A pneumatic tire comprising:
a tread portion comprising a tread surface;
a pair of sidewall portions that respectively extend inward in a tire radial direction from both sides of the tread portion in a tire width direction; 
a pair of bead portions each comprising a bead core and a bead filler, wherein the bead core is elongated continuously to an inside of the sidewall portion in the tire radial direction and extends continuously in an annular shape in a tire circumferential direction, and the bead filler is disposed adjacent to the bead core and outside the bead core in the tire radial direction; and
at least one carcass ply folded in each bead portion toward an outside from an inside in the tire width direction, and disposed around the bead core and the bead filler in each bead portion,
wherein reinforcing cords are provided in the bead portions and the sidewall portions so as to be curved such that inclination angles of the reinforcing cords with respect to the tire circumferential direction gradually increase with nearness to an outside in the tire radial direction,
each of the sidewall portions comprises a rim protector that in cross-section tapers to an outermost point in the tire width direction from an outer surface of the sidewall portion, the outermost point being the top portion of the rim protector, the rim protector being continuously formed in an annular shape in the tire circumferential direction,
a boundary of the inclination angles between an outside and an inside in the tire radial direction is located at the top portion 
wherein the inclination angles on the outside in the tire radial direction consist of angles of 45 degrees or larger, the inclination angles on the inside in the tire radial direction consist of angles of smaller than 45 degrees and the inclination angles vary through 40 degrees or larger. -- 
and to delete in claim 7 the now superfluous “further comprising at least one carcass ply folded in each bead portion toward an outside from an inside in the tire width direction, and disposed around the bead core and the bead filler,” (the “top portion” language would also need to be recited in the specification, for example at the end of specification paragraph 0029 as the sentence -- As shown in Fig. 2, the rim protector 22 in cross-section tapers to an outermost point in the tire width direction from an outer surface of the sidewall portion 20, the outermost point being the top portion 22a. -- ).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrienne C. Johnstone whose telephone number is (571)272-1218. The examiner can normally be reached M-F 1PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADRIENNE C. JOHNSTONE
Primary Examiner
Art Unit 1749



Adrienne Johnstone					        /ADRIENNE C. JOHNSTONE/                                                                                            Primary Examiner, Art Unit 1749                                                                                                            December 1, 2022